Order entered November 20, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-15-01236-CV

                         PLANO OVERHEAD, INC., Appellant

                                           V.

              DESIREE HAMILTON A/K/A DESIREE BRIDGES, Appellee

                     On Appeal from the County Court at Law No. 3
                                 Collin County, Texas
                         Trial Court Cause No. 003-02034-2015

                                        ORDER
       Before the Court is appellant’s November 18, 2015 motion to dismiss appeal in

accordance with the parties’ settlement agreement. We DENY the motion without prejudice to

filing an amended motion signed by both parties or their attorneys.   See TEX. R. APP. P.

42.1(a)(2).


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE